Case 2:15-cv-00463-RCL-SMD Document 252-37 Filed 01/21/20 Page 1 of 4




                  Exhibit 37
               Case 2:15-cv-00463-RCL-SMD Document 252-37 Filed 01/21/20 Page 2 of 4



                                                          Booking Card
                                                              Jones, kenny

Print Date/Time:       09/26/2019 15:15                                                               Montgomery Police Department
Login ID:              mnorris                                                                         ORI Number:      AL0030100




Booking #:     2013-00004459          Booking Date/Time:      05/03/2013 17:27

Jacket #:      86458                  Inmate #:

Address:
               MONTGOMERY, AL 36107




Phone #:                           DOB:         / /1984             Race:       Black
SSN:                               Age:      35                     Sex:        Male
Hair Color:    BLK                 Eyes:     BRO                    Height:     5ft 11 in   Weight: 160.0

Prisoner Type:    CTYP                     Incarceration Reason:   Arrest
Facility:                                  Pod/Block:                       Cell:                 Bed:




Page: 1 of 3
Page: 1 of 3
                                                                                                            CITY 004716
               Case 2:15-cv-00463-RCL-SMD Document 252-37 Filed 01/21/20 Page 3 of 4



                                                        Booking Card
                                                              Jones, kenny

Print Date/Time:       09/26/2019 15:15                                                                      Montgomery Police Department
Login ID:              mnorris                                                                                ORI Number:      AL0030100




Charge:
AL0030100        0C23Z            C4012260                        COMM. Failure to Possess/Display Veh Registration
Offense/Charge Date: 05/03/2013 19:34
Case Tracking ORI:                                      Case Tracking #:                                 Severest:    No


Charge:
AL0030100        0C23Z            C25067                          COMM. No Drivers License
Offense/Charge Date: 05/03/2013 19:34
Case Tracking ORI:                                      Case Tracking #:                                 Severest:    No


Charge:
AL0030100        0C23Z            C25044A                         COMM. Speeding
Offense/Charge Date: 05/03/2013 19:34
Case Tracking ORI:                                      Case Tracking #:                                 Severest:    No


Charge:
AL0030100        0C23Z            C327A16                         COMM. Fail Possess/Display Ins (1st Offense)
Offense/Charge Date: 05/03/2013 19:34
Case Tracking ORI:                                      Case Tracking #:                                 Severest:    No


Charge:
AL0030100        0C23Z            C25067B                         COMM. Driving While Susp, Rev, CANC
Offense/Charge Date: 05/03/2013 19:34
Case Tracking ORI:                                      Case Tracking #:                                 Severest:    No


Charge:
AL0030100        0C23Z            C327A16                         COMM. Fail Possess/Display Ins (1st Offense)
Offense/Charge Date: 05/03/2013 19:34
Case Tracking ORI:                                      Case Tracking #:                                 Severest:    No


Charge:
State            90C              13A-11-007:5311         Disorderly Conduct - Disturbing Peace
Offense/Charge Date: 05/03/2013 19:34
Case Tracking ORI:                               Case Tracking #:                                        Severest:    No


Release Date/Time:          05/10/2013 10:06            Released By:        1344 - Clark
Release Reason:             Released By Court           Released to ORI:
Released To:                Self                        Released To Additional Info:


I will have opportunity to contact family or counsel.




Inmate Signature:




Booking Officer(s):     #                                                      #


Page: 2 of 3
Page: 2 of 3
                                                                                                                      CITY 004717
               Case 2:15-cv-00463-RCL-SMD Document 252-37 Filed 01/21/20 Page 4 of 4



                                        Booking Card
                                           Jones, kenny

Print Date/Time:   09/26/2019 15:15                                     Montgomery Police Department
Login ID:          mnorris                                               ORI Number:      AL0030100




Reviewed By:       #




                       Date/Time




Page: 3 of 3
Page: 3 of 3
                                                                              CITY 004718
